DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention
Claims 1-22 are presented and pending in the application.
The examiner cited references teach some of the well-known teachings related to AXI protocol teachings (e.g., see all of the cited Patents); in addition, the following references further teach the well-known burst transaction types in the AXI protocol environment:
Chan et al. (US 2016/0188501 A1);
JEONG et al. (US 2016/0132237 A1); &
Clark et al. (US 2017/0293702 A1).

As can be seen form the above three references, the using burst transaction types were well-known and commonly practiced in the art of the AHN reference as well as the present claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-12, 14, 17-20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2011/0271075 A1).
Before discussing the detail teachings of AHN reference, the examiner would like discuss the following three references:
Ueta 	(US 2018/0241901 A1), in paragraphs 35-45, specifically teaches the motivation of using AWUSER signal for additional function to be performed with transactions of AXI protocols;
MOTOYAMA et al. (US 2021/0026787 A1), in paragraphs 34-38, teaches the motivation of using AWUSER, ARUSER, WUSER; RUSER & an identifier may be provided and used to perform access to the memory; &
Pullagoundapatti et al. (US 2014/0006644 A1), in paragraphs 23-24, teaches the motivation of using extra ID bits to generate new address for use by the memory controller.
As can be seen form the above three references, the motivation of using extra signal (i.e., the claimed second signal) for performing memory read/write operation were clearly taught as well-known practice in the art.
The AHN reference teaches, when the examiner applied Broadest Reasonable Interpretation, the functionally equivalent limitations of the recited claimed invention as follows:
Claims 1-4, 6, 9-12, 14, 17-20 & 22
				Teachings of [AHN reference]
1.A method of accessing a memory for reading and/or writing data, the method comprising: 
[figure 1 system with accompanying descriptions of operations]
generating a memory transaction request comprising a burst of memory access requests towards a set of memory locations in the memory, the memory locations having respective memory addresses; 
[figure 1 system with accompanying descriptions; see also, par. 47 “With the AXI, the SoC 100 may support a multiple outstanding function and a data interleaving function”; the examiner also notes that burst transfers are well-known functions of AXI protocol systems]
transmitting, via an interconnect bus to a memory controller circuit coupled to the memory, a first signal conveying the memory transaction request and 
[figure 1, “blocks 111 to 113 may transfer a transaction to the unified IOMMU 130 through the first local bus 121 and the system bus 123…blocks 114 to 116 may transfer transaction to the unified IOMMU 130 through the second local bus 122 and the system bus 123”]
a second signal conveying information for mapping the burst of memory access requests onto respective memory addresses of the memory locations in the memory; and 
[figure 1, par 48, “blocks 111 to 116 may include a field value indicating whether an address is a virtual address or a physical address…a field value AWUSER may be included in a transaction for write address information …ARUSER may be included in transaction for read address information”]
computing, as a function of the information conveyed by the second signal, respective memory addresses of the memory locations and accessing the memory locations to read data from the memory locations and/or to write data into the memory locations.
[figure 1, par. 52, “IOMMU 130 may convert and address of a transaction”; par. 55, “IOMMU controller 140 may generate an address translation signal ATS for setting the AWUSER or ARUSER for a transaction”]

2. The method of claim 1, wherein the interconnect bus comprises an Advanced eXtensible Interface (AXI) bus, the method comprising: encoding the first signal and the second signal as a function of an AXI protocol for transmission via the interconnect bus; and transmitting the second signal over an AWUSER channel and/or an ARUSER channel of the AXI bus.  
[figure 1 system with accompanying descriptions; see also, par. 47 “With the AXI, the SoC 100 may support a multiple outstanding function and a data interleaving function”; the examiner also notes that burst transfers are well-known functions of AXI protocol systems; figure 1, par 48, “blocks 111 to 116 may include a field value indicating whether an address is a virtual address or a physical address…a field value AWUSER may be included in a transaction for write address information …ARUSER may be included in transaction for read address information”]

3. The method of claim 1, wherein generating the memory transaction request comprises an incremental burst of memory access requests or a wrapping burst of memory access requests.  
[The examiner notes that different “burst” types are commonly or well-known practice in the art]

4. The method of claim 1, further comprising including burst type data and burst length data in the memory transaction request conveyed by the first signal.  
[The examiner notes that different “burst” types are commonly or well-known practice in the art]

6. The method of claim 1, further comprising: including data indicative of a memory access scheme in the information conveyed by the second signal; and accessing the memory locations to read data from the memory locations and/or to write data into the memory locations as a function of the data indicative of the memory access scheme.  
[figure 1, par 48, “blocks 111 to 116 may include a field value indicating whether an address is a virtual address or a physical address…a field value AWUSER may be included in a transaction for write address information …ARUSER may be included in transaction for read address information”]

9. A circuit comprising: a memory for storing data; a processing circuit for processing data; a memory controller circuit; and an interconnect bus; coupling the memory controller circuit to the memory and the processing circuit; wherein the processing circuit is configured to: generate memory transaction requests comprising respective bursts of memory access requests towards a set of memory locations in the memory, the memory locations having respective memory addresses; and transmit via the interconnect bus to the memory controller circuit first signals conveying the memory transaction requests and second signals conveying information for mapping the bursts of memory access requests onto respective memory addresses of the memory locations in the memory; and wherein the memory controller circuit is configured to: compute, as a function of the information conveyed by the second signals, respective memory addresses of the memory locations; and access the memory locations to read data from the memory locations for processing by the processing circuit and/or to write data processed by the processing circuit into the memory locations.  
				[The above teachings of the claim 1 are similarly applied]

10. The circuit of claim 9, wherein the interconnect bus comprises an Advanced eXtensible Interface (AXI) bus, and wherein the processing circuit is further configured to: encode the first signal and the second signal as a function of an AXI protocol for transmission via the interconnect bus; and transmit the second signal over an AWUSER channel and/or an ARUSER channel of the AXI bus. ii. The circuit of claim 9, wherein the memory transaction request comprises an incremental burst of memory access requests or a wrapping burst of memory access requests.  
[The above teachings of the claim 2 are similarly applied]

12. The circuit of claim 9, wherein the memory transaction request conveyed by the first signal includes burst type data and burst length data in.  
[The above teachings of the claim 3 are similarly applied]

14. The circuit of claim 9, wherein the processing circuit is configured to include data indicative of a memory access scheme in the information conveyed by the second signal; and wherein the memory controller circuit is configured to access the memory locations to read data from the memory locations and/or to write data into the memory locations as a function of the data indicative of the memory access scheme.  
[The above teachings of the claim 6 are similarly applied]

17. An electronic system comprising: system interconnect network; a central processing unit coupled to the system interconnect network; a main system memory coupled to the system interconnect network; a direct memory access controller coupled to the system interconnect network; and a digital signal processor coupled to the system interconnect network, the digital signal processor comprising: a local memory for storing data; a local processing circuit for processing data; a local memory controller circuit; and a local interconnect bus; coupling the local memory controller circuit to the local memory and the local processing circuit; wherein the local processing circuit is configured to: generate memory transaction requests comprising respective bursts of memory access requests towards a set of memory locations in the local memory, the memory locations having respective memory addresses; and transmit via the local interconnect bus to the local memory controller circuit first signals conveying the memory transaction requests and second signals conveying information for mapping the bursts of memory access requests onto respective memory addresses of the memory locations in the local memory; and wherein the local memory controller circuit is configured to: compute, as a function of the information conveyed by the second signals, respective memory addresses of the memory locations; and access the memory locations to read data from the memory locations for processing by the local processing circuit and/or to write data processed by the local processing circuit into the memory locations.  
[The above teachings of the claim 1 are similarly applied]

18. The electronic system according to claim 17, wherein the local interconnect bus comprises an Advanced eXtensible Interface (AXI) bus, and wherein the local processing circuit is further configured to: encode the first signal and the second signal as a function of an AXI protocol for transmission via the local interconnect bus; and transmit the second signal over an AWUSER channel and/or an ARUSER channel of the AXI bus.  
[The above teachings of the claim 2 are similarly applied]

19. The electronic system according to claim 17, wherein the memory transaction request comprises an incremental burst of memory access requests or a wrapping burst of memory access requests.  
[The above teachings of the claim 3 are similarly applied]

20. The electronic system according to claim 17, wherein the memory transaction request conveyed by the first signal includes burst type data and burst length data in.  
[The above teachings of the claim 4 are similarly applied]

22. The electronic system according to claim 17, wherein the local processing circuit is configured to include data indicative of a memory access scheme in the information conveyed by the second signal; and wherein the local memory controller circuit is configured to access the memory locations to read data from the memory locations and/or to write data into the memory locations as a function of the data indicative of the memory access scheme.  
[The above teachings of the claim 6 are similarly applied]

The examiner notes that the AHN reference does not appeared to expressly disclose the same/identical “memory transaction request” type(s); however, such not expressly disclosed type(s) of memory transaction request is appeared to be directed one or more application specific differences that can be easily applied or utilized by the designer/user of the system (i.e., users running functionally equivalent programs that are not exactly identical, but accesses memory).  In other words, one having ordinary skilled artisan can easily apply many fields/types of functionally equivalent types of programs to the AHN system for performing the memory read/write functions, without requiring inventive concept of the teachings of the AHN reference, since many different types of applications/programs basically uses read and/or write data to memory locations (i.e., functionally equivalent methods).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to come up with the recited claimed invention from the teachings of the AHN reference for the reasons stated above.

Allowable Subject Matter
Claims 5,7-8,13,15-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181